DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 26 and 35 and added claim 42. Claims 26-42 are pending.
	The amendments to the claims have overcome the 112(b) rejections of record.
The amendments to the claims have necessitated new rejections under 103 over the prior art previously relied upon in further view newly cited references Kim et al. (US 2011/0198206), referred to throughout the Office action as “Kim I”; Kim et al. (US 8,282,786), referred to throughout the Office action as “Kim III”; and Kim et al. (US 2011/0315538), referred to throughout the Office action as “Kim IV”. Examiner notes that Kim I, Kim III, and Kim IV are relied upon in the alternative to one another (103 rejections below for details).
	The amendments to the claims have necessitated new double patenting rejections over the patent documents previously relied upon. Examiner notes that said rejections are “new” in that they have been altered to include the rejection of newly added claim 42. See double patenting rejections below for details.

Response to Arguments
Applicant’s arguments, see section A Remarks, filed 4/4/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. The 112(b) rejections have been withdrawn. 

Applicant’s arguments, see sections B and C of Remarks, filed 4/4/2022, with respect to the 103 rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have introduced, into the independent claims, subject matter which is not taught or suggested by the combination of prior art references relied upon in the previous Office Action.
However, after further search and consideration, the amendments have been found to necessitate new rejections over the prior art previously relied upon in further view newly cited references Kim et al. (US 2011/0198206), referred to throughout the Office action as “Kim I”; Kim et al. (US 8,282,786), referred to throughout the Office action as “Kim III”; and Kim et al. (US 2011/0315538), referred to throughout the Office action as “Kim IV”. Examiner notes that Kim I, Kim III, and Kim IV are relied upon in the alternative to one another (103 rejections below for details).

Applicant’s arguments, see sections D-G of Remarks, filed 4/4/2022, with respect to the double patenting rejections of record have been fully considered, but they are not persuasive.  
	In response to the double patenting rejections set forth in the previous Office Action, Applicant has elected not to file a terminal disclaimer at this time, and has asked that the double patenting rejections be held in abeyance until all other rejections have been overcome.
	The Office cannot hold rejections in abeyance. Therefore, the double patenting rejections have been maintained and expanded to cover the newly added claim 42. See double patenting rejections below for details. 

Applicant’s arguments, see Remarks, filed 4/4/2022, with respect to the newly added claim 42 have been fully considered, but they are not persuasive.  
	Applicant has argued that new claim 42 is allowable over the prior art of record as it recites features which are not taught or suggested by the prior art relied upon in the previous Office Action. Examiner finds this argument unpersuasive.
	Although new claim 42 does contain subject matter which is not taught or suggested by the combination of references relied upon in the previous Office Action, said subject matter is taught, or at least suggested, by newly cited reference Kim et al. (US 2011/0315538), referred to throughout the Office action as “Kim IV”. Therefore, claim 42 is rejected over the prior art previously relied upon in view of newly cited reference Kim IV. See 103 rejections below for details.

	The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-28, 32, 34, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Childress et al. (US 5,114,542), hereafter referred to as Childress, in view of “Middletown Coke Company Application for Major New Source Permit to Install”, hereafter referred to as Middletown Coke Company, and Kim et al. (US 2011/0198206), hereafter referred to as Kim I.
With regard to claim 26: Childress teaches a coke oven 12 (Figures 1, 4, and 5, Column 3 Lines 30-61), comprising:
An oven chamber 16 including a crown (arcuate roof) 18 and sole flues 32 (Figures 4 and 5, Column 3 Lines 30-45).
An uptake duct 48 in fluid communication with the oven chamber 16 via sole flues 32, the uptake duct 48 being configured to receive exhaust gas from the oven chamber 16 via sole flues 32 (Figures 3 and 4, Column 3 Lines 45-61).
An uptake damper (draft control valve and refractory valve plate/damper) 66/74 in fluid communication with the uptake duct 48 (Figures 3, 4, and 7, Column 4 Line 30-Column 5 Line 7), wherein the uptake damper 66/74 may be positioned at a plurality of potions including fully opened (lowered position in which gas flow is unobstructed) and fully closed (fully raised positon in which gas flow is completely closed) (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7), wherein the uptake damper 66/74 is configured to control the oven draft (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
A first actuator (Fluid cylinder) 78 configured to alter the position of the uptake damper 66/74 between the plurality of positions (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7). Although it is not explicitly stated, it should be recognized that the actuator (fluid cylinder) 78 will alter the position of the uptake damper in response to a position instruction, i.e. the actuator will not spontaneously move the uptake damper, but rather will only reposition the uptake damper as a result of some input.
A common tunnel (waste heat/combustion tunnel) 64 in fluid communication with the uptake duct 48, the common tunnel being configured to receive exhaust gases from the uptake duct 48 (Figures 1-4, Column 4 Lines 30-70).
A plurality of sensors configured to detect operating conditions of the coke oven, wherein the plurality of sensors comprises (i) draft sensors (pressure sensors) configured to detect the oven, sole flue, and uptake drafts (pressures) and (ii) temperature sensors configured to detect oven, sole flue, and uptake temperatures (Column 5 Lines 30-50).
And a controller (computer or process controller) in communication with the uptake damper (draft control valve) and the plurality of sensors, wherein the controller is configured to control the position of the uptake damper in response to the operating conditions detected by the sensors (Column 5 Lines 30-50, Column 6 Lines 49-62). Although it is not explicitly stated, it should be recognized that the controller is in communication with the first actuator and configured to i) provide the position instruction thereto in response to the operating conditions detected by the sensors, as evidenced by the fact that the controller controls position of the uptake damper (Column 5 Lines 30-50), and the fact that the position of the uptake damper is controlled by the actuator (fluid cylinder) 78 (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
Childress is silent to at least one heat recovery steam generator in fluid communication with the common tunnel.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Childress in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Modified Childress is silent to the heat recovery steam generator including a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed.
However, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operate to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
Modified Childress does not explicitly teach a second actuator configured to alter the position of the heat recovery steam generator damper. However, it is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, Childress teaches the use of an actuator 78 for altering the position of the uptake damper 66/74 thereof (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
If a second actuator were not already present in modified Childress, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by adding a second actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the system of modified Childress with a means of positioning and repositioning the heat recovery steam generator damper.
Modified Childress is silent to the coke oven comprising one or more controllable air openings positioned at the crown and/or sole flues and configured to affect temperature of the crown and/or sole flues respectively. 
	However, such controllable air openings are known in the art. For example, Kim I teaches a coke oven (abstract), the oven comprising a plurality of controllable air openings (secondary air apertures) 2 in the sole flues (secondary heating spaces) 8 of the coke oven (Figures 1-5, paragraphs [0044]-[0048]), wherein the controllable air openings (secondary air apertures) 2 positioned at the sole flues (secondary heating spaces) are configured to affect temperature in the sole flues (Figures 1-5, paragraph [0048]). Kim I teaches that the controllable air openings positioned at the sole flues allow for the temperature in the coke oven to be controlled so as to ensure an ideal course of temperature (paragraphs [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Kim I by adding a plurality of controllable air openings positioned at the sole flues and configured to affect temperature of the sole flues, in order to obtain a system wherein the temperatures in the coke oven (i.e. in the sole flues thereof in particular) can be controlled so as to ensure an ideal course of temperature.
Modified Childress is silent to the controller being in communication with the controllable air openings.
However, establishing communication between the controller and the controllable air openings constitutes a mere provision of automatic means (i.e. the controller being the automatic means) to carry out a manual activity. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III). Furthermore, a person having ordinary skill in the art would recognize establishing communication between the controller and the controllable air openings, i.e. so as allow the controller to automatically control the controllable air openings, as being advantageous, as such communication would, by allowing the controller to automatically control the air openings, reduce the work load on the coke oven operators.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by establishing communication between the controller and the controllable air openings, i.e. such that the controller were capable of automatically controlling the controllable air openings, in order to obtain a system wherein the controller can automatically control the air openings, thus reducing the work load on the coke oven operators. 
With regard to claim 27: The plurality of sensors comprises at least three draft (pressure) sensors, i.e. a draft sensor in the oven crown, a draft sensor in the sole flue, and a draft sensor in the uptake, and at least two temperature sensors, i.e. a temperature sensor in the oven crown and a temperature sensor in the sole flue (Childress: Column 5 Lines 30-50). Thus, the plurality of sensors comprises at least five sensors. The controller in modified Childress is configured to provide the position instruction based on the operating conditions detected by the at least five sensors (Childress: Column 5 Lines 30-50).
With regard to claim 28: The plurality of sensors comprises a temperature sensor positioned in the oven chamber, i.e. in the oven crown (Childress: Column 5 Lines 30-50).
With regard to claim 32: The plurality of sensors comprises a temperature sensor configured to detect the temperature of the sole flue (Childress: Column 5 Lines 30-50).
With regard to claim 34: The plurality of sensors comprises a first temperature sensor configured to detect the temperature in the oven chamber, i.e. the oven crown, and a second temperature sensor configured to detect a sole flue temperature in the sole flue (Childress: Column 5 Lines 30-50).

Claims 29-31 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childress in view of Middletown Coke Company and Kim I, as applied to claims 26 and 32 above, and in further view of Kim et al. (US PG Pub 2011/0048917), hereafter referred to as Kim II.
With regard to claim 29: Modified Childress is silent to the controller being configured to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors.
Kim II teaches a coke oven control system (abstract). Kim II teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by configuring the controller to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors in order to cool the oven below the overheated temperature.
With regard to claim 30: As discussed in the rejection of claim 26 above, the plurality of sensors in modified Childress comprises temperature sensors and pressure sensors. (Childress: Column 5 Lines 30-50). In modified Childress, the controller is configured to provide the positon instruction based on the operating conditions detected by the temperature and pressure sensors (Childress: Column 5 Lines 30-50).
Modified Childress is silent to the plurality of sensors comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim II teaches a coke oven control system (abstract). Kim II teaches using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by adding an oxygen sensor associated with the controller to the uptake duct and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.
With regard to claim 31: Modified Childress is silent to the plurality of sensors comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim II teaches a coke oven control system (abstract). Kim II teaches using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by adding an oxygen sensor associated with the controller to the uptake duct and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.
With regard to claim 33: Modified Childress is silent to the controller being configured to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors.
Kim II teaches a coke oven control system (abstract). Kim II teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by configuring the controller to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors in order to cool the oven below the overheated temperature.

Claim(s) 26-28, 32, 34-37, and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Childress et al. (US 5,114,542), hereafter referred to as Childress, in view of “Middletown Coke Company Application for Major New Source Permit to Install” and Kim et al. (US 8,282,786), hereafter referred to as Kim III.
With regard to claim 26: Childress teaches a coke oven 12 (Figures 1, 4, and 5, Column 3 Lines 30-61), comprising:
An oven chamber 16 including a crown (arcuate roof) 18 and sole flues 32 (Figures 4 and 5, Column 3 Lines 30-45).
An uptake duct 48 in fluid communication with the oven chamber 16 via sole flues 32, the uptake duct 48 being configured to receive exhaust gas from the oven chamber 16 via sole flues 32 (Figures 3 and 4, Column 3 Lines 45-61).
An uptake damper (draft control valve and refractory valve plate/damper) 66/74 in fluid communication with the uptake duct 48 (Figures 3, 4, and 7, Column 4 Line 30-Column 5 Line 7), wherein the uptake damper 66/74 may be positioned at a plurality of potions including fully opened (lowered position in which gas flow is unobstructed) and fully closed (fully raised positon in which gas flow is completely closed) (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7), wherein the uptake damper 66/74 is configured to control the oven draft (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
A first actuator (Fluid cylinder) 78 configured to alter the position of the uptake damper 66/74 between the plurality of positions (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7). Although it is not explicitly stated, it should be recognized that the actuator (fluid cylinder) 78 will alter the position of the uptake damper in response to a position instruction, i.e. the actuator will not spontaneously move the uptake damper, but rather will only reposition the uptake damper as a result of some input.
A common tunnel (waste heat/combustion tunnel) 64 in fluid communication with the uptake duct 48, the common tunnel being configured to receive exhaust gases from the uptake duct 48 (Figures 1-4, Column 4 Lines 30-70).
A plurality of sensors configured to detect operating conditions of the coke oven, wherein the plurality of sensors comprises (i) draft sensors (pressure sensors) configured to detect the oven, sole flue, and uptake drafts (pressures) and (ii) temperature sensors configured to detect oven, sole flue, and uptake temperatures (Column 5 Lines 30-50).
And a controller (computer or process controller) in communication with the uptake damper (draft control valve) and the plurality of sensors, wherein the controller is configured to control the position of the uptake damper in response to the operating conditions detected by the sensors (Column 5 Lines 30-50, Column 6 Lines 49-62). Although it is not explicitly stated, it should be recognized that the controller is in communication with the first actuator and configured to i) provide the position instruction thereto in response to the operating conditions detected by the sensors, as evidenced by the fact that the controller controls position of the uptake damper (Column 5 Lines 30-50), and the fact that the position of the uptake damper is controlled by the actuator (fluid cylinder) 78 (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
Childress is silent to at least one heat recovery steam generator in fluid communication with the common tunnel.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Childress in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Modified Childress is silent to the heat recovery steam generator including a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed.
However, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operate to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
Modified Childress does not explicitly teach a second actuator configured to alter the position of the heat recovery steam generator damper. However, it is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, Childress teaches the use of an actuator 78 for altering the position of the uptake damper 66/74 thereof (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
If a second actuator were not already present in modified Childress, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by adding a second actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the system of modified Childress with a means of positioning and repositioning the heat recovery steam generator damper.
Modified Childress is silent to the coke oven comprising one or more controllable air openings positioned at the crown and/or sole flues and configured to affect temperature of the crown and/or sole flues respectively. 
However, such controllable air openings are known in the art. For example, Kim III teaches a coke oven (abstract), the coke oven comprising a crown and a plurality of controllable air openings 5 positioned at the crown (Figure 1, Column 2 Lines 18-45). The controllable air openings control combustion of gas released from coal/coke into the oven crown (the space at the top of the oven chamber) by controlling the amount of air admitted thereto (abstract, Column 1 line 50-Column 2 Line 10), Thus, although it is not explicitly taught, it is understood that the controllable air openings 5 in the crown are configured to affect the temperature of the crown, i.e. at least by controlling the combustion of gas therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Kim III by adding a plurality of controllable air openings positioned at the crown and configured to affect temperature of the crown, in order to obtain a system which is capable of controlling the combustion in the oven crown by controlling the amount of air admitted thereto.
Modified Childress is silent to the controller being in communication with the controllable air openings.
However, establishing communication between the controller and the controllable air openings constitutes a mere provision of automatic means (i.e. the controller being the automatic means) to carry out a manual activity. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III). Furthermore, a person having ordinary skill in the art would recognize establishing communication between the controller and the controllable air openings, i.e. so as allow the controller to automatically control the controllable air openings, as being advantageous, as such communication would, by allowing the controller to automatically control the air openings, reduce the work load on the coke oven operators.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by establishing communication between the controller and the controllable air openings, i.e. such that the controller were capable of automatically controlling the controllable air openings, in order to obtain a system wherein the controller can automatically control the air openings, thus reducing the work load on the coke oven operators. 
With regard to claim 27: The plurality of sensors comprises at least three draft (pressure) sensors, i.e. a draft sensor in the oven crown, a draft sensor in the sole flue, and a draft sensor in the uptake, and at least two temperature sensors, i.e. a temperature sensor in the oven crown and a temperature sensor in the sole flue (Childress: Column 5 Lines 30-50). Thus, the plurality of sensors comprises at least five sensors. The controller in modified Childress is configured to provide the position instruction based on the operating conditions detected by the at least five sensors (Childress: Column 5 Lines 30-50).
With regard to claim 28: The plurality of sensors comprises a temperature sensor positioned in the oven chamber, i.e. in the oven crown (Childress: Column 5 Lines 30-50).
With regard to claim 32: The plurality of sensors comprises a temperature sensor configured to detect the temperature of the sole flue (Childress: Column 5 Lines 30-50).
With regard to claim 34: The plurality of sensors comprises a first temperature sensor configured to detect the temperature in the oven chamber, i.e. the oven crown, and a second temperature sensor configured to detect a sole flue temperature in the sole flue (Childress: Column 5 Lines 30-50).
With regard to claim 35: Childress teaches a coke plant (Figures 1, 4, and 5, Column 3 Lines 30-45), the coke plant comprising:
A coke oven 12 (Figures 1, 4, and 5, Column 3 Lines 30-45), comprising:
An oven chamber 16 including a crown (arcuate roof) 18 and sole flues 32 (Figures 4 and 5, Column 3 Lines 30-45).
An uptake duct 48 in fluid communication with the oven chamber 16 via sole flues 32, the uptake duct 48 being configured to receive exhaust gas from the oven chamber 16 via sole flues 32 (Figures 3 and 4, Column 3 Lines 45-61).
An uptake damper (draft control valve and refractory valve plate/damper) 66/74 in fluid communication with the uptake duct 48 (Figures 3, 4, and 7, Column 4 Line 30-Column 5 Line 7), wherein the uptake damper 66/74 may be positioned at a plurality of potions including fully opened (lowered position in which gas flow is unobstructed) and fully closed (fully raised positon in which gas flow is completely closed) (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7), wherein the uptake damper 66/74 is configured to control the oven draft (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
An uptake damper actuator (Fluid cylinder) 78 configured to alter the position of the uptake damper 66/74 between the plurality of positions (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7). Although it is not explicitly stated, it should be recognized that the actuator (fluid cylinder) 78 will alter the position of the uptake damper in response to a position instruction, i.e. the actuator will not spontaneously move the uptake damper, but rather will only reposition the uptake damper as a result of some input.
A plurality of sensors configured to detect operating conditions of the coke oven, wherein the plurality of sensors comprises (i) draft sensors (pressure sensors) configured to detect the oven, sole flue, and uptake drafts (pressures) and (ii) temperature sensors configured to detect oven, sole flue, and uptake temperatures (Column 5 Lines 30-50).
A common tunnel (waste heat/combustion tunnel) 64 in fluid communication with the uptake duct 48, the common tunnel being configured to receive exhaust gases from the uptake duct 48 (Figures 1-4, Column 4 Lines 30-70).
And a controller (computer or process controller) in communication with the uptake damper (draft control valve) and the plurality of sensors, wherein the controller is configured to control the position of the uptake damper in response to the operating conditions detected by the sensors (Column 5 Lines 30-50, Column 6 Lines 49-62). Although it is not explicitly stated, it should be recognized that the controller is in communication with the first actuator and configured to i) provide the position instruction thereto in response to the operating conditions detected by the sensors, as evidenced by the fact that the controller controls position of the uptake damper (Column 5 Lines 30-50), and the fact that the position of the uptake damper is controlled by the actuator (fluid cylinder) 78 (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
Childress is silent to at least one heat recovery steam generator in fluid communication with the common tunnel.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Childress in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Modified Childress is silent to the heat recovery steam generator including a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed.
However, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operate to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
Modified Childress does not explicitly teach a steam generator actuator configured to alter the position of the heat recovery steam generator damper. However, it is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, Childress teaches the use of an actuator 78 for altering the position of the uptake damper 66/74 thereof (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
If a second actuator were not already present in modified Childress, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by adding a steam generator actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the system of modified Childress with a means of positioning and repositioning the heat recovery steam generator damper.
Modified Childress is silent to the controller being in communication with the steam generator actuator.
However, a person having ordinary skill in the art would recognize that it would be advantageous for the controller to communicate with the steam generator actuator, as such communication would allow the steam generator actuator to be controlled automatically, thereby enabling automatic control of the heat recovery steam generator damper. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by configuring the controller to be in communication with the steam generator actuator, in order to obtain a system wherein the controller can control the heat recovery steam generator damper automatically.
Modified Childress is silent to the coke oven comprising one or more controllable air openings positioned at the crown and configured to affect temperature of the crown. 
However, such controllable air openings are known in the art. For example, Kim III teaches a coke oven (abstract), the coke oven comprising a crown and a plurality of controllable air openings 5 positioned at the crown (Figure 1, Column 2 Lines 18-45). The controllable air openings control combustion of gas released from coal/coke into the oven crown (the space at the top of the oven chamber) by controlling the amount of air admitted thereto (abstract, Column 1 line 50-Column 2 Line 10), Thus, although it is not explicitly taught, it is understood that the controllable air openings 5 in the crown are configured to affect the temperature of the crown, i.e. at least by controlling the combustion of gas therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Kim III by adding a plurality of controllable air openings positioned at the crown and configured to affect temperature of the crown, in order to obtain a system which is capable of controlling the combustion in the oven crown by controlling the amount of air admitted thereto.
Modified Childress is silent to the controller being in communication with the controllable air openings.
However, establishing communication between the controller and the controllable air openings constitutes a mere provision of automatic means (i.e. the controller being the automatic means) to carry out a manual activity. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III). Furthermore, a person having ordinary skill in the art would recognize establishing communication between the controller and the controllable air openings, i.e. so as allow the controller to automatically control the controllable air openings, as being advantageous, as such communication would, by allowing the controller to automatically control the air openings, reduce the work load on the coke oven operators.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by establishing communication between the controller and the controllable air openings, i.e. such that the controller were capable of automatically controlling the controllable air openings, in order to obtain a system wherein the controller can automatically control the air openings, thus reducing the work load on the coke oven operators. 
With regard to claim 36: The plurality of sensors of each of the coke ovens comprises at least three draft (pressure) sensors, i.e. a draft sensor in the oven crown, a draft sensor in the sole flue, and a draft sensor in the uptake, and at least two temperature sensors, i.e. a temperature sensor in the oven crown and a temperature sensor in the sole flue (Childress: Column 5 Lines 30-50). Thus, the plurality of sensors comprises at least five sensors. The controller in modified Childress is configured to provide the position instruction based on the operating conditions detected by the at least five sensors (Childress: Column 5 Lines 30-50).
With regard to claim 37: The plurality of sensors in each coke oven comprises a temperature sensor positioned in the oven chamber, i.e. in the oven crown (Childress: Column 5 Lines 30-50).
With regard to claim 41: The plurality of sensors in each coke oven comprises a temperature sensor configured to detect the temperature of the sole flue (Childress: Column 5 Lines 30-50).

Claims 29-31, 33, and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childress in view of Middletown Coke Company and Kim III, as applied to claims 26, 32, and 35 above, and in further view of Kim II.
With regard to claim 29: Modified Childress is silent to the controller being configured to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors.
Kim II teaches a coke oven control system (abstract). Kim II teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by configuring the controller to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors in order to cool the oven below the overheated temperature.
With regard to claim 30: As discussed in the rejection of claim 26 above, the plurality of sensors in modified Childress comprises temperature sensors and pressure sensors. (Childress: Column 5 Lines 30-50). In modified Childress, the controller is configured to provide the positon instruction based on the operating conditions detected by the temperature and pressure sensors (Childress: Column 5 Lines 30-50).
Modified Childress is silent to the plurality of sensors comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim II teaches a coke oven control system (abstract). Kim II teaches using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by adding an oxygen sensor associated with the controller to the uptake duct and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.
With regard to claim 31: Modified Childress is silent to the plurality of sensors comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim II teaches a coke oven control system (abstract). Kim II teaches using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by adding an oxygen sensor associated with the controller to the uptake duct and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.
With regard to claim 33: Modified Childress is silent to the controller being configured to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors.
Kim II teaches a coke oven control system (abstract). Kim II teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by configuring the controller to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors in order to cool the oven below the overheated temperature.
With regard to claim 38: Modified Childress is silent to the controller being configured to provide the position instruction to allow excess air into each of the coke ovens in response to an overheat condition detected by at least one of the plurality of sensors of each of the ovens.
Kim II teach a coke oven control system (abstract). Kim II teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by configuring the controller to provide the position instruction to allow excess air into each of the coke ovens in response to an overheat condition detected by at least one of the plurality of sensors of each of the ovens, in order to cool the oven below the overheated temperature.
With regard to claim 39: As discussed in the rejection of claim 35 above, the plurality of sensors in each coke oven of modified Childress comprise temperature sensors and pressure sensors. (Childress: Column 5 Lines 30-50). In modified Childress, the controller is configured to provide the positon instruction based on the operating conditions detected by the temperature and pressure sensors (Childress: Column 5 Lines 30-50).
Modified Childress is silent to the plurality of sensors in each coke oven comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim II teaches a coke oven control system (abstract). Kim II teaches using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by adding an oxygen sensor associated with the controller to the uptake duct of each oven and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.
With regard to claim 40: Modified Childress is silent to the plurality of sensors in each coke oven comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim II teaches a coke oven control system (abstract). Kim II teaches using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by adding an oxygen sensor associated with the controller to the uptake duct of each oven and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.

Claim(s) 26-28, 32, 34-37, and 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Childress in view of “Middletown Coke Company Application for Major New Source Permit to Install” and Kim et al. (US 2011/0315538), hereafter referred to as Kim IV.
With regard to claim 26: Childress teaches a coke oven 12 (Figures 1, 4, and 5, Column 3 Lines 30-61), comprising:
An oven chamber 16 including a crown (arcuate roof) 18 and sole flues 32 (Figures 4 and 5, Column 3 Lines 30-45).
An uptake duct 48 in fluid communication with the oven chamber 16 via sole flues 32, the uptake duct 48 being configured to receive exhaust gas from the oven chamber 16 via sole flues 32 (Figures 3 and 4, Column 3 Lines 45-61).
An uptake damper (draft control valve and refractory valve plate/damper) 66/74 in fluid communication with the uptake duct 48 (Figures 3, 4, and 7, Column 4 Line 30-Column 5 Line 7), wherein the uptake damper 66/74 may be positioned at a plurality of potions including fully opened (lowered position in which gas flow is unobstructed) and fully closed (fully raised positon in which gas flow is completely closed) (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7), wherein the uptake damper 66/74 is configured to control the oven draft (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
A first actuator (Fluid cylinder) 78 configured to alter the position of the uptake damper 66/74 between the plurality of positions (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7). Although it is not explicitly stated, it should be recognized that the actuator (fluid cylinder) 78 will alter the position of the uptake damper in response to a position instruction, i.e. the actuator will not spontaneously move the uptake damper, but rather will only reposition the uptake damper as a result of some input.
A common tunnel (waste heat/combustion tunnel) 64 in fluid communication with the uptake duct 48, the common tunnel being configured to receive exhaust gases from the uptake duct 48 (Figures 1-4, Column 4 Lines 30-70).
A plurality of sensors configured to detect operating conditions of the coke oven, wherein the plurality of sensors comprises (i) draft sensors (pressure sensors) configured to detect the oven, sole flue, and uptake drafts (pressures) and (ii) temperature sensors configured to detect oven, sole flue, and uptake temperatures (Column 5 Lines 30-50).
And a controller (computer or process controller) in communication with the uptake damper (draft control valve) and the plurality of sensors, wherein the controller is configured to control the position of the uptake damper in response to the operating conditions detected by the sensors (Column 5 Lines 30-50, Column 6 Lines 49-62). Although it is not explicitly stated, it should be recognized that the controller is in communication with the first actuator and configured to i) provide the position instruction thereto in response to the operating conditions detected by the sensors, as evidenced by the fact that the controller controls position of the uptake damper (Column 5 Lines 30-50), and the fact that the position of the uptake damper is controlled by the actuator (fluid cylinder) 78 (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
Childress is silent to at least one heat recovery steam generator in fluid communication with the common tunnel.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Childress in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Modified Childress is silent to the heat recovery steam generator including a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed.
However, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operate to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
Modified Childress does not explicitly teach a second actuator configured to alter the position of the heat recovery steam generator damper. However, it is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, Childress teaches the use of an actuator 78 for altering the position of the uptake damper 66/74 thereof (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
If a second actuator were not already present in modified Childress, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by adding a second actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the system of modified Childress with a means of positioning and repositioning the heat recovery steam generator damper.
Modified Childress is silent to the coke oven comprising one or more controllable air openings positioned at the crown and/or sole flues and configured to affect temperature of the crown and/or sole flues respectively. 
However, such controllable air openings are known in the art. For example, Kim IV teaches a coke oven (abstract), the oven comprising a plurality of controllable air openings (air feeders) 2 in the oven crown (top/ceiling of coke oven chamber) 5 of the coke oven (Figures 1-12, paragraphs [0047]-[0054]). The controllable air openings control combustion of gas released from coal/coke into the oven crown by controlling the amount of air admitted thereto (abstract, paragraphs [0001], paragraphs [0036]-[0044]), Thus, although it is not explicitly taught, it is understood that the controllable air openings 2 in the crown are configured to affect the temperature of the crown, i.e. at least by controlling the combustion of gas therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Kim IV by adding a plurality of controllable air openings positioned at the crown and configured to affect temperature of the crown, in order to obtain a system which is capable of controlling the combustion in the oven crown by controlling the amount of air admitted thereto.
Modified Childress is silent to the controller being in communication with the controllable air openings.
However, Kim IV teaches controlling/actuating the position of the controllable air openings therein using a controller (a process control system) (paragraph [0044]). By this teaching Kim IV would at least suggest to one of ordinary skill in the art a controller being in communication with the controllable air openings and configured to control the controllable air openings. A person having ordinary skill in the art would recognize that the use of such a controller is advantageous, as it allows for the actuation of the controllable air openings to be carried out in an automated fashion, thereby reducing the work load on coke oven operators. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Kim IV by establishing communication between the controller and the controllable air openings, i.e. such that the controller were capable of automatically controlling the controllable air openings, in order to obtain a system wherein the controller can automatically control the air openings, thus reducing the work load on the coke oven operators. 
With regard to claim 27: The plurality of sensors comprises at least three draft (pressure) sensors, i.e. a draft sensor in the oven crown, a draft sensor in the sole flue, and a draft sensor in the uptake, and at least two temperature sensors, i.e. a temperature sensor in the oven crown and a temperature sensor in the sole flue (Childress: Column 5 Lines 30-50). Thus, the plurality of sensors comprises at least five sensors. The controller in modified Childress is configured to provide the position instruction based on the operating conditions detected by the at least five sensors (Childress: Column 5 Lines 30-50).
With regard to claim 28: The plurality of sensors comprises a temperature sensor positioned in the oven chamber, i.e. in the oven crown (Childress: Column 5 Lines 30-50).
With regard to claim 32: The plurality of sensors comprises a temperature sensor configured to detect the temperature of the sole flue (Childress: Column 5 Lines 30-50).
With regard to claim 34: The plurality of sensors comprises a first temperature sensor configured to detect the temperature in the oven chamber, i.e. the oven crown, and a second temperature sensor configured to detect a sole flue temperature in the sole flue (Childress: Column 5 Lines 30-50).
With regard to claim 35: Childress teaches a coke plant (Figures 1, 4, and 5, Column 3 Lines 30-45), the coke plant comprising:
A coke oven 12 (Figures 1, 4, and 5, Column 3 Lines 30-45), comprising:
An oven chamber 16 including a crown (arcuate roof) 18 and sole flues 32 (Figures 4 and 5, Column 3 Lines 30-45).
An uptake duct 48 in fluid communication with the oven chamber 16 via sole flues 32, the uptake duct 48 being configured to receive exhaust gas from the oven chamber 16 via sole flues 32 (Figures 3 and 4, Column 3 Lines 45-61).
An uptake damper (draft control valve and refractory valve plate/damper) 66/74 in fluid communication with the uptake duct 48 (Figures 3, 4, and 7, Column 4 Line 30-Column 5 Line 7), wherein the uptake damper 66/74 may be positioned at a plurality of potions including fully opened (lowered position in which gas flow is unobstructed) and fully closed (fully raised positon in which gas flow is completely closed) (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7), wherein the uptake damper 66/74 is configured to control the oven draft (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
An uptake damper actuator (Fluid cylinder) 78 configured to alter the position of the uptake damper 66/74 between the plurality of positions (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7). Although it is not explicitly stated, it should be recognized that the actuator (fluid cylinder) 78 will alter the position of the uptake damper in response to a position instruction, i.e. the actuator will not spontaneously move the uptake damper, but rather will only reposition the uptake damper as a result of some input.
A plurality of sensors configured to detect operating conditions of the coke oven, wherein the plurality of sensors comprises (i) draft sensors (pressure sensors) configured to detect the oven, sole flue, and uptake drafts (pressures) and (ii) temperature sensors configured to detect oven, sole flue, and uptake temperatures (Column 5 Lines 30-50).
A common tunnel (waste heat/combustion tunnel) 64 in fluid communication with the uptake duct 48, the common tunnel being configured to receive exhaust gases from the uptake duct 48 (Figures 1-4, Column 4 Lines 30-70).
And a controller (computer or process controller) in communication with the uptake damper (draft control valve) and the plurality of sensors, wherein the controller is configured to control the position of the uptake damper in response to the operating conditions detected by the sensors (Column 5 Lines 30-50, Column 6 Lines 49-62). Although it is not explicitly stated, it should be recognized that the controller is in communication with the first actuator and configured to i) provide the position instruction thereto in response to the operating conditions detected by the sensors, as evidenced by the fact that the controller controls position of the uptake damper (Column 5 Lines 30-50), and the fact that the position of the uptake damper is controlled by the actuator (fluid cylinder) 78 (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
Childress is silent to at least one heat recovery steam generator in fluid communication with the common tunnel.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Childress in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Modified Childress is silent to the heat recovery steam generator including a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed.
However, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operate to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
Modified Childress does not explicitly teach a steam generator actuator configured to alter the position of the heat recovery steam generator damper. However, it is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, Childress teaches the use of an actuator 78 for altering the position of the uptake damper 66/74 thereof (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
If a second actuator were not already present in modified Childress, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by adding a steam generator actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the system of modified Childress with a means of positioning and repositioning the heat recovery steam generator damper.
Modified Childress is silent to the controller being in communication with the steam generator actuator.
However, a person having ordinary skill in the art would recognize that it would be advantageous for the controller to communicate with the steam generator actuator, as such communication would allow the steam generator actuator to be controlled automatically, thereby enabling automatic control of the heat recovery steam generator damper. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by configuring the controller to be in communication with the steam generator actuator, in order to obtain a system wherein the controller can control the heat recovery steam generator damper automatically.
Modified Childress is silent to the coke oven comprising one or more controllable air openings positioned at the crown and configured to affect temperature of the crown. 
However, such controllable air openings are known in the art. For example, Kim IV teaches a coke oven (abstract), the oven comprising a plurality of controllable air openings (air feeders) 2 in the oven crown (top/ceiling of coke oven chamber) 5 of the coke oven (Figures 1-12, paragraphs [0047]-[0054]). The controllable air openings control combustion of gas released from coal/coke into the oven crown by controlling the amount of air admitted thereto (abstract, paragraphs [0001], paragraphs [0036]-[0044]), Thus, although it is not explicitly taught, it is understood that the controllable air openings 2 in the crown are configured to affect the temperature of the crown, i.e. at least by controlling the combustion of gas therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Kim IV by adding a plurality of controllable air openings positioned at the crown and configured to affect temperature of the crown, in order to obtain a system which is capable of controlling the combustion in the oven crown by controlling the amount of air admitted thereto.
Modified Childress is silent to the controller being in communication with the controllable air openings.
However, Kim IV teaches controlling/actuating the position of the controllable air openings therein using a controller (a process control system) (paragraph [0044]). By this teaching Kim IV would at least suggest to one of ordinary skill in the art a controller being in communication with the controllable air openings and configured to control the controllable air openings. A person having ordinary skill in the art would recognize that the use of such a controller is advantageous, as it allows for the actuation of the controllable air openings to be carried out in an automated fashion, thereby reducing the work load on coke oven operators. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Kim IV by establishing communication between the controller and the controllable air openings, i.e. such that the controller were capable of automatically controlling the controllable air openings, in order to obtain a system wherein the controller can automatically control the air openings, thus reducing the work load on the coke oven operators. 
With regard to claim 36: The plurality of sensors of each of the coke ovens comprises at least three draft (pressure) sensors, i.e. a draft sensor in the oven crown, a draft sensor in the sole flue, and a draft sensor in the uptake, and at least two temperature sensors, i.e. a temperature sensor in the oven crown and a temperature sensor in the sole flue (Childress: Column 5 Lines 30-50). Thus, the plurality of sensors comprises at least five sensors. The controller in modified Childress is configured to provide the position instruction based on the operating conditions detected by the at least five sensors (Childress: Column 5 Lines 30-50).
With regard to claim 37: The plurality of sensors in each coke oven comprises a temperature sensor positioned in the oven chamber, i.e. in the oven crown (Childress: Column 5 Lines 30-50).
With regard to claim 41: The plurality of sensors in each coke oven comprises a temperature sensor configured to detect the temperature of the sole flue (Childress: Column 5 Lines 30-50).
With regard to claim 42: Childress teaches a coke oven 12 (Figures 1, 4, and 5, Column 3 Lines 30-61), comprising:
An oven chamber 16 including a crown (arcuate roof) 18 and sole flues 32 (Figures 4 and 5, Column 3 Lines 30-45).
An uptake duct 48 in fluid communication with the oven chamber 16 via sole flues 32, the uptake duct 48 being configured to receive exhaust gas from the oven chamber 16 via sole flues 32 (Figures 3 and 4, Column 3 Lines 45-61).
An uptake damper (draft control valve and refractory valve plate/damper) 66/74 in fluid communication with the uptake duct 48 (Figures 3, 4, and 7, Column 4 Line 30-Column 5 Line 7), wherein the uptake damper 66/74 may be positioned at a plurality of potions including fully opened (lowered position in which gas flow is unobstructed) and fully closed (fully raised positon in which gas flow is completely closed) (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7), wherein the uptake damper 66/74 is configured to control the oven draft (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
A first actuator (Fluid cylinder) 78 configured to alter the position of the uptake damper 66/74 between the plurality of positions (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7). Although it is not explicitly stated, it should be recognized that the actuator (fluid cylinder) 78 will alter the position of the uptake damper in response to a position instruction, i.e. the actuator will not spontaneously move the uptake damper, but rather will only reposition the uptake damper as a result of some input.
A common tunnel (waste heat/combustion tunnel) 64 in fluid communication with the uptake duct 48, the common tunnel being configured to receive exhaust gases from the uptake duct 48 (Figures 1-4, Column 4 Lines 30-70).
A plurality of sensors configured to detect operating conditions of the coke oven, wherein the plurality of sensors comprises (i) draft sensors (pressure sensors) configured to detect the oven, sole flue, and uptake drafts (pressures) and (ii) temperature sensors configured to detect oven, sole flue, and uptake temperatures (Column 5 Lines 30-50).
And a controller (computer or process controller) in communication with the uptake damper (draft control valve) and the plurality of sensors, wherein the controller is configured to control the position of the uptake damper in response to the operating conditions detected by the sensors (Column 5 Lines 30-50, Column 6 Lines 49-62). Although it is not explicitly stated, it should be recognized that the controller is in communication with the first actuator and configured to i) provide the position instruction thereto in response to the operating conditions detected by the sensors, as evidenced by the fact that the controller controls position of the uptake damper (Column 5 Lines 30-50), and the fact that the position of the uptake damper is controlled by the actuator (fluid cylinder) 78 (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
Childress is silent to at least one heat recovery steam generator in fluid communication with the common tunnel.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Childress in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Modified Childress is silent to the heat recovery steam generator including a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed.
However, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operate to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
Modified Childress does not explicitly teach a second actuator configured to alter the position of the heat recovery steam generator damper. However, it is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, Childress teaches the use of an actuator 78 for altering the position of the uptake damper 66/74 thereof (Figures 3 and 7, Column 4 Line 58-Column 5 Line 7).
If a second actuator were not already present in modified Childress, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress by adding a second actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the system of modified Childress with a means of positioning and repositioning the heat recovery steam generator damper.
Modified Childress is silent to the coke oven comprising one or more controllable air openings positioned at the crown and/or sole flues and configured to affect temperature of the crown and/or sole flues respectively. 
However, such controllable air openings are known in the art. For example, Kim IV teaches a coke oven (abstract), the oven comprising a plurality of controllable air openings (air feeders) 2 in the oven crown (top/ceiling of coke oven chamber) 5 of the coke oven (Figures 1-12, paragraphs [0047]-[0054]). The controllable air openings control combustion of gas released from coal/coke into the oven crown by controlling the amount of air admitted thereto (abstract, paragraphs [0001], paragraphs [0036]-[0044]), Thus, although it is not explicitly taught, it is understood that the controllable air openings 2 in the crown are configured to affect the temperature of the crown, i.e. at least by controlling the combustion of gas therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Kim IV by adding a plurality of controllable air openings positioned at the crown and configured to affect temperature of the crown, in order to obtain a system which is capable of controlling the combustion in the oven crown by controlling the amount of air admitted thereto.
Modified Childress is silent to the controller being in communication with the controllable air openings and the one or more sensors, the controller being configured to provide a position instruction to regulate the controllable air openings in response to the operating condition detected by the one or more sensors.
However, Kim IV teaches controlling/actuating the position of the controllable air openings therein using a controller (a process control system) (paragraph [0044]). Furthermore, Kim IV also teaches controlling the controllable air openings based on conditions detected by a plurality of sensors, said conditions including the temperature in the coke oven chamber (paragraph [0044]). By these teachings Kim IV would at least suggest to one of ordinary skill in the art a controller in communication with the controllable air openings and the one or more sensors, the controller being configured to provide a position instruction to regulate the controllable air openings in response to an operating condition detected by one or more sensors, the one or more sensors being temperature sensors configured to detect the temperature in the oven chamber. A person having ordinary skill in the art would recognize that the use of such a controller is advantageous, as it allows for the actuation of the controllable air openings to be carried out in an automated fashion, thereby reducing the work load on coke oven operators. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Childress in view of Kim IV by configuring the controllable air openings, the plurality of sensors, and the controller of Childress, such that the controller of Childress were in communication with the controllable air openings and the one or more sensors, and such that the controller were configured to provide a position instruction to regulate the controllable air openings in response to the operating conditions (i.e. oven temperature) detected by the one or more sensors, in order to obtain a system wherein the controller can automatically control the air openings, thus reducing the work load on the coke oven operators.

Claims 29-31, 33, and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childress in view of Middletown Coke Company and Kim IV, as applied to claims 26, 32, and 35 above, and in further view of Kim II.
With regard to claim 29: Modified Childress is silent to the controller being configured to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors.
Kim II teaches a coke oven control system (abstract). Kim II teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by configuring the controller to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors in order to cool the oven below the overheated temperature.
With regard to claim 30: As discussed in the rejection of claim 26 above, the plurality of sensors in modified Childress comprises temperature sensors and pressure sensors. (Childress: Column 5 Lines 30-50). In modified Childress, the controller is configured to provide the positon instruction based on the operating conditions detected by the temperature and pressure sensors (Childress: Column 5 Lines 30-50).
Modified Childress is silent to the plurality of sensors comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim II teaches a coke oven control system (abstract). Kim II teaches using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by adding an oxygen sensor associated with the controller to the uptake duct and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.
With regard to claim 31: Modified Childress is silent to the plurality of sensors comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim II teaches a coke oven control system (abstract). Kim II teaches using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by adding an oxygen sensor associated with the controller to the uptake duct and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.
With regard to claim 33: Modified Childress is silent to the controller being configured to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors.
Kim II teaches a coke oven control system (abstract). Kim II teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by configuring the controller to provide the position instruction to allow excess air into the oven in response to an overheat condition detected by at least one of the plurality of sensors in order to cool the oven below the overheated temperature.
With regard to claim 38: Modified Childress is silent to the controller being configured to provide the position instruction to allow excess air into each of the coke ovens in response to an overheat condition detected by at least one of the plurality of sensors of each of the ovens.
Kim II teach a coke oven control system (abstract). Kim II teaches that the introduction of excess air into a coke oven can cause cooling (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by configuring the controller to provide the position instruction to allow excess air into each of the coke ovens in response to an overheat condition detected by at least one of the plurality of sensors of each of the ovens, in order to cool the oven below the overheated temperature.
With regard to claim 39: As discussed in the rejection of claim 35 above, the plurality of sensors in each coke oven of modified Childress comprise temperature sensors and pressure sensors. (Childress: Column 5 Lines 30-50). In modified Childress, the controller is configured to provide the positon instruction based on the operating conditions detected by the temperature and pressure sensors (Childress: Column 5 Lines 30-50).
Modified Childress is silent to the plurality of sensors in each coke oven comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim II teaches a coke oven control system (abstract). Kim II teaches using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by adding an oxygen sensor associated with the controller to the uptake duct of each oven and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.
With regard to claim 40: Modified Childress is silent to the plurality of sensors in each coke oven comprising an oxygen sensor positioned within the uptake duct and configured to detect the oxygen concentration therein. Modified Childress is also silent to the controller being configured to provide the position instruction so as to maintain the oxygen concentration within a given range.
Kim II teaches a coke oven control system (abstract). Kim II teaches using oxygen sensors linked with process controllers to control the amount of air admitted to a coke oven (paragraphs [0041] and [0042]).
It would have been obvious to one of ordinary skill in the art to further modify Childress in view of Kim II by adding an oxygen sensor associated with the controller to the uptake duct of each oven and by configuring the controller to provide the position instruction so as to maintain the oxygen concentration within a given range, so that the uptake damper may be controlled in response to oxygen sensor readings in order to control the amount of air admitted to the coke oven.

The following are new grounds of rejection necessitated by amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,947,455 in view of Middletown Coke Company. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical coke oven system comprising an uptake damper controller.
The principle difference between the two claim sets is that the present claims recite limitations to a heat recovery steam generator having a heat recovery steam generator damper and an actuator for said heat recovery steam generator damper.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘455 patent in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Furthermore, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operator to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art to further the claims of the ‘455 patent in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
It is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, the claims of the ‘455 patent recite an actuator for altering the position of the uptake damper thereof.
If a second actuator were not implicit in the claims of modified ‘455, it would have been obvious to one of ordinary skill in the art to further modify the claims of the ‘455 patent by adding a steam generator actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the claimed system with a means of positioning and repositioning the heat recovery steam generator damper.

Claims 26-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,920,148 in view of Middletown Coke Company. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical coke oven system comprising an uptake damper controller.
The principle difference between the two claim sets is that the present claims recite limitations to a heat recovery steam generator having a heat recovery steam generator damper and an actuator for said heat recovery steam generator damper.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘148 patent in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Furthermore, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operator to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art to further the claims of the ‘148 patent in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
It is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, the claims of the ‘148 patent recite an actuator for altering the position of the uptake damper thereof.
If a second actuator were not implicit in the claims of modified ‘148, it would have been obvious to one of ordinary skill in the art to further modify the claims of the ‘148 patent by adding a steam generator actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the claimed system with a means of positioning and repositioning the heat recovery steam generator damper.

Claims 26-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,041,002 in view of Middletown Coke Company. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical coke oven system comprising an uptake damper controller.
The principle difference between the two claim sets is that the present claims recite limitations to a heat recovery steam generator having a heat recovery steam generator damper and an actuator for said heat recovery steam generator damper.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘002 patent in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Furthermore, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operator to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art to further the claims of the ‘002 patent in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
It is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, the claims of the ‘002 patent recite an actuator for altering the position of the uptake damper thereof.
If a second actuator were not implicit in the claims of modified ‘002, it would have been obvious to one of ordinary skill in the art to further modify the claims of the ‘002 patent by adding a steam generator actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the claimed system with a means of positioning and repositioning the heat recovery steam generator damper.

Claims 26-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,611,965 in view of Middletown Coke Company. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical coke oven system comprising an uptake damper controller.
The principle difference between the two claim sets is that the present claims recite limitations to a heat recovery steam generator having a heat recovery steam generator damper and an actuator for said heat recovery steam generator damper.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘965 patent in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Furthermore, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operator to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art to further the claims of the ‘965 patent in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
It is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, the claims of the ‘965 patent recite an actuator for altering the position of the uptake damper thereof.
If a second actuator were not implicit in the claims of modified ‘965, it would have been obvious to one of ordinary skill in the art to further modify the claims of the ‘965 patent by adding a steam generator actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the claimed system with a means of positioning and repositioning the heat recovery steam generator damper.

Claims 26-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76-95 of copending Application No. 17/176,391 (reference application) in view of Middletown Coke Company.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical coke oven system comprising an uptake damper controller.
The principle difference between the two claim sets is that the present claims recite limitations to a heat recovery steam generator having a heat recovery steam generator damper and an actuator for said heat recovery steam generator damper.
Middletown Coke Company teaches a coke oven system, the system comprising a common tunnel (afterburner tunnel) and a plurality of heat recovery steam generators (HRSGs) (Figure 2-1 [page 2-3], section 2.0 [page 2-1]). The HRSGs in Middletown Coke Company are used to recover waste heat from the coke ovens and produce steam and electricity (Section 1.0, paragraph 2 [Page 1-1]).
It would have been obvious to one of ordinary skill in the art to modify the claims of the ‘391 application in view of Middletown Coke Company by adding one or more heat recovery steam generators (HRSGs) in fluid communication with the common tunnel, in order to obtain a system which recovers waste heat from the coke ovens and produces steam and electricity using the recovered waste heat.
Furthermore, Middletown Coke Company at least suggests equipping HRSGs with dampers and controls (Section 5.2.1.2.3 [page 5-10]). Although it is not explicitly taught, it is understood that the suggested HRSG dampers will be necessarily be capable of being positioned at a plurality of positions including fully opened and fully closed. A person having ordinary skill in the art would recognize that providing HRSGs with dampers would allow a plant operator to control the operation of the HRSGs by controlling the flow of gas therethrough.
It would have been obvious to one of ordinary skill in the art to further the claims of the ‘391 application in view of Middletown Coke Company by adding to the heat recovery steam generator a heat recovery steam generator damper positioned at a plurality of positions including fully opened and fully closed, in order to obtain a system wherein an operator may leverage some control over the operation of the HRSGs, i.e. by controlling the flow of gas therethrough.
It is understood that the heat recovery steam generator damper must necessarily comprise a second actuator configured to alter the position thereof, as in the absence of such an actuator, the position of the damper could not be altered and the damper would be rendered useless.
In the alternative, it is well known to use actuators to alter the position of dampers. For example, as discussed above, the claims of the ‘391 application recite an actuator for altering the position of the uptake damper thereof.
If a second actuator were not implicit in the claims of modified ‘391 application, it would have been obvious to one of ordinary skill in the art to further modify the claims of the ‘391 application by adding a steam generator actuator configured to alter the position of the heat recovery steam generator damper, in order to provide the claimed system with a means of positioning and repositioning the heat recovery steam generator damper.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 8,980,063) is the granted patent corresponding to the Kim I PG Pub relied upon in the 103 rejections above.
Schuecker et al. (US 2010/0025217) teaches a coke oven system having controllable openings in the sole flues.
Kim et al. (US 2010/0300867) teaches a coke oven system having controllable openings in the sole flues and in the oven crown.
Kim et al. (US 8,647,476) is the granted patent corresponding to Kim et al. (US 2010/0300867).
Kim (US 2011/0120852) teaches a coke oven having controllable openings in the oven crown. 
Kim (US 9,284,491) is the granted patent corresponding to Kim (US 2011/0120852).
Kim et al. (US 8,409,405) is the granted patent corresponding to the Kim IV PG pub relied upon in the 103 rejections above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772